OPINION — AG — THE OKLAHOMA CENTRAL PURCHASING ACT REQUIRES COMPETITIVE BIDDING FOR ALL CONTRACTUAL SERVICES FURNISHED TO THE STATE OF OKLAHOMA IN ALL CASES WHERE IT IS POSSIBLE TO FORMULATE A COMMON STANDARD UPON WHICH ALL BIDDERS MAY BID; BUT, IF IT IS NOT POSSIBLE TO FORMULATE SUCH COMMON STANDARD, A STATE AGENCY WOULD BE AUTHORIZED TO CONTRACT DIRECTLY FOR ANY SERVICES NECESSARY TO ACHIEVE A COMMON STANDARD.  CITE: 74 O.S. 1961 85.1-85.18 [74-85.1] — [74-85.18], 74 O.S. 1965 Supp., 85.12 [74-85.12], 74 O.S. 1961 85.2 [74-85.2](7) (HARVEY CODY)